Exhibit 10.1
THIS PROMISSORY NOTE AND THE SECURITIES INTO WHICH THIS PROMISSORY NOTE IS
CONVERTIBLE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT
BE SOLD, OFFERED FOR SALE, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED
OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SHARES UNDER
SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL
SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE SECURITIES LAWS.
CONVERTIBLE NEGOTIABLE PROMISSORY NOTE
Pure Cycle Corporation

      $5,200,000   Denver, Colorado     September 28, 2010

FOR VALUE RECEIVED, Pure Cycle Corporation, a Colorado corporation (“Pure
Cycle”), hereby promises to pay to the order of PAR Investment Partners, L.P., a
Delaware limited partnership (the “Holder”), at One International Place,
Suite 2401, Boston, Massachusetts 02110, or at such other place or places as
Holder may designate from time to time, the principal sum of Five Million Two
Hundred Thousand Dollars ($5,200,000), together with interest on the unpaid
principal balance outstanding at the rate of ten percent (10%) per annum, such
interest to accrue from the date hereof until this Note is paid in full;
provided, however, that in no event shall the rate of interest exceed the
maximum rate, if any, allowable under applicable law. All such payments of
principal and interest shall be made in lawful money of the United States of
America.

  1.  
Maturity. The entire principal balance, together with all accrued and unpaid
interest, shall be due and payable in full on January 15, 2012 (the “Maturity
Date”). All payments received hereunder shall be applied first to accrued
interest and second to principal.

  2.  
Conversion. At the first annual meeting of shareholders of Pure Cycle held after
the date hereof, Pure Cycle shall seek shareholder approval authorizing the
Holder of this Note to convert all of the outstanding principal and, accrued and
unpaid, interest under this Note into common stock of the Company as provided
below. If shareholder approval is obtained, all outstanding principal and
accrued and unpaid interest under this Note shall automatically be converted
into shares of Pure Cycle common stock, one third (1/3) of $.01 par value, at
the initial Conversion Price per share (the “Conversion Price”) of the lower of:
(i) $2.70 per share, and (ii) ninety percent (90%) of the price per share paid
by certain investors in a shelf offering by Pure Cycle on or before October 31,
2011 of common stock from Pure Cycle’s outstanding shelf registration filed on
Form S-3, as amended (Registration No. 333-168160), but subject to adjustment as
provided below in the event of either (i) or (ii). The conversion shall be
deemed to have taken place at 5:01 p.m., Mountain Time, on the date the
inspector of elections certifies the shareholder vote for the shareholder
meeting at which approval for conversion is obtained.

 





--------------------------------------------------------------------------------



 



If shareholder approval is not obtained, Pure Cycle may continue to seek
shareholder approval at any special or annual meeting of shareholders held prior
to the Maturity Date.
In the event of conversion, Holder shall surrender the original Note for
cancellation at the principal office of Pure Cycle accompanied by a notice of
conversion specifying the name or names in which the shares are of common stock
are to be issued and such other information reasonably requested by Pure Cycle,
including, but not limited to, an opinion of counsel satisfactory to Pure Cycle
that registration is not required under the Securities Act to issue shares in
the name of persons other than the Holder. Holder shall be treated as the record
holder of shares of common stock effective as of the date and time of conversion
and shall have no remaining rights with respect to the Note so converted, and
the Note shall be cancelled.
As promptly as practicable (but no more than fifteen (15) business days) after
the surrender of the Note for conversion, Pure Cycle shall (subject to
compliance with the applicable provisions of federal and state securities laws)
deliver to Holder certificate(s) representing the number of shares of common
stock into which the Note is entitled to be converted or evidence of the
issuance of such shares in book-entry form.
Pure Cycle shall not be required to issue fractions of shares of common stock
upon conversion of this Note. If any fraction of a share would, but for this
paragraph, be issuable upon any conversion of this Note, in lieu of such
fractional share, Pure Cycle shall deliver cash in the amount of the fair market
value of such fractional interest.
Each certificate for shares of common stock issued upon conversion of this Note
shall bear the following legend:
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAWS. NEITHER
SUCH SHARES NOR ANY PORTION THEREOF OR INTEREST THEREIN MAY BE SOLD, OFFERED FOR
SALE, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SHARES UNDER SAID ACT AND ANY
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND ANY APPLICABLE STATE SECURITIES LAWS.”

 

-2-



--------------------------------------------------------------------------------



 



Pure Cycle shall reserve and keep available out of its authorized but unissued
common stock such number of shares of common stock as shall from time to time be
sufficient to effect the conversion of all outstanding principal and accrued and
unpaid interest on this Note.
All shares of common stock which may be issued upon conversion of this Note will
upon issuance, be validly issued, fully paid and nonassessable.
In the event Pure Cycle at any time or from time to time after the date of this
Note effects a subdivision, combination or reclassification of its outstanding
shares of common stock into a greater or lesser number of shares, then and in
each such event the Conversion Price shall be adjusted (and any other
appropriate actions shall be taken by Pure Cycle) so that Holder shall be
entitled to receive the number of shares of common stock or other securities of
Pure Cycle upon surrender of the Note that Holder would have owned or would have
been entitled to receive upon or by reason of any of the events described above
had the Note been converted immediately prior to the occurrence of such event.
In case of any share exchange, reorganization, consolidation with or merger of
Pure Cycle with or into another corporation, or in case of any sale, lease,
conveyance or disposition to another corporation of the assets of Pure Cycle as
an entirety or substantially as an entirety, which is not treated as a
liquidation, dissolution or winding up of Pure Cycle, this Note shall after the
date of such share exchange, reorganization, consolidation, merger, sale, lease,
conveyance or disposition be convertible into the number of shares of stock or
other securities or property (including cash) to which the common stock issuable
(at the time of such share exchange, reorganization, consolidation, merger,
sale, lease, conveyance or disposition) upon conversion of this Note would have
been entitled upon such share exchange, reorganization, consolidation, merger,
sale, lease, conveyance or disposition; and in any such case, if necessary, the
provisions set forth herein with respect to the rights and interests thereafter
of Holder shall be appropriately adjusted (as determined by the board of
directors) so as to be applicable, as nearly as may reasonably be, to any shares
of stock or other securities or property thereafter deliverable on the
conversion of the Note.

  3.  
Interest. The first six (6) months of interest accrued, and not yet paid, on
this Note shall become due and payable in cash on April 1, 2011. Additionally,
all further interest shall continue to accrue and become payable on the first of
each month, beginning May 1, 2011, until such time as this Note, is either:
(i) paid in full, or (ii) converted to common stock of Pure Cycle.

  4.  
Registration Rights. On the date hereof, the Holder and Pure Cycle shall enter
into the Registration Rights Agreement attached hereto as Schedule 1.

 

-3-



--------------------------------------------------------------------------------



 



  5.  
Holder Approval. So long as this Note remains outstanding, the consent of Holder
shall be necessary for Pure Cycle to do any one or more of the following:

  a.  
purchase, repurchase or redeem any shares of Pure Cycle’s capital stock, except
Pure Cycle may repurchase or redeem (i) the Series B Preferred Stock and
(ii) shares issued pursuant to Pure Cycle’s equity incentive plans;

  b.  
declare or pay dividends or any other distributions on the common stock;

  c.  
increase the authorized number of shares of common stock;

  d.  
incur indebtedness in excess of $5,000,000 (except indebtedness incurred to
repay this Note in full); or

  e.  
permit any subsidiary to issue stock except to Pure Cycle.

  6.  
Miscellaneous. Pure Cycle shall not at any time after the date hereof issue
Additional Shares of Common Stock without consideration or for a net
consideration per share less than the Conversion Price in effect immediately
prior to such issuance.

For purposes of the preceding paragraph, any obligation, agreement or
undertaking to issue warrants, options or other subscription or purchase rights
with respect to shares of common stock of Pure Cycle and the issuance of any
securities convertible into or exchangeable for shares of common stock (or the
issuance of any warrants, options or any rights with respect to such convertible
or exchangeable securities) (collectively, “Convertible Securities”) shall be
deemed an issuance at the time such obligation, agreement or undertaking is made
or arises. For purposes of this Note, the “net consideration per share” shall
mean the amount equal to the total amount of consideration, if any, received by
Pure Cycle for the issuance of such Convertible Securities plus the minimum
amount of consideration, if any, payable to Pure Cycle upon exercise or
conversion thereof, divided by the aggregate number of shares of Common Stock
that would be issued if such Convertible Securities were exercised, exchanged or
converted.
For purposes of this Note, if a part or all of the consideration received by
Pure Cycle in connection with the issuance of the shares of common stock or the
issuance of any Convertible Securities consists of property other than cash,
such consideration shall be deemed to have the same value as shall be determined
in good faith by the board of directors of Pure Cycle.
“Additional Shares of Common Stock” shall mean all shares of common stock,
Convertible Securities, and rights or options to acquire common stock issued by
Pure Cycle after the date hereof, other than the foregoing (i) issued to
officers, employees or directors of, or consultants and advisors to, Pure Cycle
or any affiliate pursuant to any stock purchase or stock option plan or other
arrangement that is approved by the board of directors, including, but not
limited to Pure Cycle’s 2004 Incentive Plan (including shares issued upon
exercise of rights or options to acquire common stock or conversion of
Convertible Securities pursuant to such plans or arrangements); (ii) issued upon
exercise or conversion of outstanding rights or options to acquire common stock
or Convertible Securities; and (iii) up to ten million dollars ($10,000,000)
worth of shares of common stock issued pursuant to Pure Cycle’s outstanding
shelf registration filed on Form S-3, as amended (Registration No. 333-168160)
or any subsequent registration statement that Pure Cycle may file to replace the
above named registration statement.

 

-4-



--------------------------------------------------------------------------------



 



  7.  
Stamp and Applicable Taxes. Pure Cycle shall pay any and all documentary stamp
and other transaction taxes attributable to the issuance or delivery of shares
of common stock upon conversion of this Note; provided, however, that Pure Cycle
shall not be required to pay any tax which may be payable in respect of any
transfer involved in the issue or delivery of shares of common stock in a name
other than that of Holder and no such issue or delivery shall be made unless and
until the person requesting such issue or delivery has paid to Pure Cycle the
amount of any such tax or has established, to the satisfaction of Pure Cycle,
that such tax has been paid.

  8.  
Preemptive Rights. Holder is not entitled to any preemptive or subscription
rights in respect of any securities of Pure Cycle.

  9.  
Notices. Any notices or other communications required or permitted hereunder
shall be in writing and if to Pure Cycle, addressed to its principal place of
business and if to Holder, addressed to the address designated in the first
paragraph of this Note. All notices and other communications shall be effective
(i) if mailed, when received or (ii) if sent by express mail or courier, when
delivered.

  10.  
Pre-Payment. Pure Cycle shall have the right of prepaying all or any part of
this Note without penalty. Pure Cycle waives demand, presentment for payment,
notice of nonpayment, protest, notice of protest, and all other notices, filing
of suit and diligence in collecting this Note.

  11.  
Validity of Interest. The provisions of this Note and of all agreements now or
hereafter existing between Pure Cycle and Holder are hereby expressly limited so
that in no contingency or event whatever shall the amount paid or agreed to be
paid to Holder for the use, forbearance or detention of the sums evidenced by
this Note exceed the maximum amount permissible under applicable law. If from
any circumstance whatever the performance or fulfillment of any provision of
this Note, or of any other agreement between Pure Cycle and Holder, should
involve or purport to require any payment in excess of the limit prescribed by
law, then the obligation to be performed or fulfilled is hereby reduced to the
limit of such validity, and if from any circumstance whatever Holder should ever
receive as interest an amount which would exceed the highest lawful rate, then
the amount which would be excessive interest shall be applied to the reduction
of principal (or, at Holder’s option, be paid over to Pure Cycle) and shall not
be counted as interest.

  12.  
Severability. If any provision of this Note or of any other instrument securing
or executed in connection with this Note is, for any reason and to any extent,
invalid and unenforceable, then neither the remainder of the document in which
such provision is contained, nor the application of the provision to other
persons, entities or circumstances, nor any other document referred to in this
Note, shall be affected by such invalidity or unenforceability, and there shall
be deemed substituted for the invalid or unenforceable provision the most
similar provision which would be valid and enforceable under applicable law.

 

-5-



--------------------------------------------------------------------------------



 



  13.  
Amendments and Waivers. This Note may not be amended, waived or discharged
except by an agreement in writing signed by the party against whom enforcement
of any such amendment, waiver, or discharge is sought.

  14.  
Transfer. This Note may not be sold, assigned, pledged, transferred or otherwise
transferred by Holder without the prior written consent of Pure Cycle.

  15.  
Holidays. If any payment of principal or interest upon this Note shall become
due and payable on Saturday, Sunday or a public holiday under federal law or the
laws of the State of Colorado, the due date of such payment shall be extended to
the next succeeding full business day and, in the case of principal, interest
thereon at the applicable rate shall be payable during such extension.

  16.  
Governing Law. This Note is being made and delivered in the State of Colorado,
and its provisions shall be governed by, construed and enforced in accordance
with, the laws of the State of Colorado, without reference to any conflict or
choice of law principal.

                      ATTEST:       PURE CYCLE CORPORATION    
 
                   
BY:
  /s/ Scott E. Lehman
 
Scott E. Lehman, Secretary       By:   /s/ Mark W. Harding
 
Mark W. Harding, President    

 

-6-